Ingraham, J. (dissenting):
The action is brought upon a contract by which, at the special instance and request-of the deféndant, the plaintiff rendered services to the defendant as agent and broker in the sale of certain parcels of real estate; and the defendant promised and agreed to and with the plaintiff-that it would pay to him -for his services in procuring a purchaser for the said property all over the sum of $78,500-which *781such purchaser should pay therefor. It is alleged that the plaintiff thereafter procured a domestic corporation as a purchaser of the said real property at the sum of $85,000, and. thereafter the said two parcels of real property were sold by the defendant to the said purchaser at the price stated; that by reason of the premises there is now due and owing by the defendant to the plaintiff the sum of $6,500 as and for his compensation for his said services, which sum is the fair and reasonable value thereof.
It is conceded in the prevailing opinion that the president of the defendant who is alleged to have made this contract had no authority to make it, and that the defendant cannot be held liable under it. The plaintiff was not a real estate broker and had no connection with the defendant corporation. A situation did not, therefore, exist'which justified the implication of an agreement for the services of a broker in procuring a purchaser of the real property. The plaintiff acted under no agreement of the defendant by which he was to receive the reasonable value of the services that he rendered under such an employment. He claims that he had an agreement with an officer of a corporation by which he’was to receive all over a sum specified at which the corporation would sell its real property. Such a contract was clearly beyond the authority of the president to make, and, if any liability existed under it, it was against the individual officer who made it, not against the corporation of which he was president. The special contract under which the plaintiff acted, being one which did not bind the defendant, the defendant cannot be held liable upon an implied contract which, neither it nor any of-its officers intended to make. The plaintiff, if entitled to recover at all, is entitled to recover under the contract that he made, and not for the reasonable value of the services that he rendered. Assume that this property had sold for less than $78,500 to a purchaser procured by the plaintiff, it certainly could not be held that the plaintiff was entitled to recover the reasonable value of his services, as there was no contract employing him to procure a purchaser for the property generally, and certainly the defendant never so employed him. He acted under a contract made by the president of the defendant. That contract did not bind the defendant, and that was the only authority that he had to act for the defendant. I can see no justification for implying any other con*782tract on behalf of the defendant to pay for any services rendered by the plaintiff. There was no ratification of this contract because there is no evidence that the corporation itself, or any of its officers or directors, except the officer alleged to have made the contract, ever knew that the plaintiff had ever performed any services or that any contract with him had been made on its behalf.
It seems to me that if it is conceded that the contract made was not within the power of the officer making it to make it on\behalf of- the defendant, there was no other contract by implication made, or' which could be inferred entitling the plaintiff to a recovery.
I think the judgment appealed from should be affirmed.
McLaughlin, J., concurred.
Judgment reversed, new trial ordered, costs t'o appellant' to abide event.